OFFICE    OF TNE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN




Bon. Charln~ R. Vmtln
Caunt7   Auaitat
RaBarrimncount7
Uantmll, Tom
ROIL charlo.   11. E.rtln,   P.g.   8


     officers 8hal.l reonivo l.Id r.larf    In lieu
     of .ll other fee., ooani~ion8 01 oompc~a-
     tIon rhloh they would oth.rwI.o be lth o r lr ed
     ta ntdn; provided.       hover.   that the l8a e88o r
     .nU .ol;lr:ator a? t8xes ehall oontinue to aol-
     Ieat and retain for the banerlt of the         core’
     Ealary l%nd or f unde bereina~re&ed
        1 fro8 end oo~r~llfislonn whi h h
        dsr law to oollbatt lml1




     oivI1 ease8 by tha 6trte but all suoh so8tr 80
     pald 8h.11 ba .ooounted ior by tha ot?iosre
     oolleatln& the .~ae, .s the7 .r8 xwqulmd under
     the rovI8lo~ of thI8 Aot to 8ooount tar toss,
     ecmel8eIon8 and oorto .f3l&.tsbfraz prirats
     partiM." (uaaor.eorin(l  our.)
           Tin uQderl7ing purp0.e o$ the offIosr.'    &lAr7
bw, Artiole 39160, .qme, I. that the foe. and eosmd..Ion.,
othenI.a   m.alv.blo  by the oeuat offioen,     rhould b8 p.id
into and nab up the OS?Io.r.' 8.Iazy FuaQ.      Fhl. f.wh.wn
by S.otIon S, above quated, and by Ssotion S thortot,     whloh
prwiU1~8 In pert 88 foll0~~8:
            *Sea. S. Xt ahall be the dut7 oi all
     offlaors    to ohnrge and aollwt     In the maaner
     luth o r laby   od
                      lea+ all i.e.  .nd .omaI..Ion.
     rNoh .r8 petitted        by law fo bo assassed md
     oolleoted    tar all 0rfioiiii  ranice    pm0n8ea
     by them. As aaU when euoh fee8 alo eoll.et-
     ad they .hell br Qspo.Itod In the Offleer.’
     Wary Fund, or fund. proviaetl In thla A.&..*
          Aooord1ngly, you are ~sptruuy    advleed that  the
oounty ahaul pay to the aoe~eor-oolleotor the fore other-
Wl8e r@osIvahlrI by hh frm the OOUnty, whsreupon the ..8e88or-
oolleetor should ileposlt88~0 in the Offloors*6alkry Fun4
In the 8.m. manner a. f.s. naeived h7 him frtnuthe Stete.
Hon. Clmrloe R, Xartln,      Page S


            W8 trust  this   lmrere     your Inquiry   eatlafao-
torily   and we ronala,
                                      Verytruly   7oura
                               ATTmmY f3mlaAs OF TEXAS
                               m




            ATTORNEY
                   GEhXRAL
                         OB TEXAS




                                                                   0
                                                                   APPROYED
                                                                     0WNt0~
                                                                   COMM~TTEL


                                                                   ..$$gg